Opinion by
Evans, J.
There was an appeal to reappraisement in this case but it was submitted without the introduction of any testimony and the appraised value was affirmed. From the evidence it appeared that this type of merchandise was fluctuating in the foreign market during the period immediately preceding and at the time of entry, and that the importer diligently inquired to determine the proper value. It was found that the entry was without intent to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted.